                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                           TYLER DIVISION

MICHAEL TYRONE THOMPSON                             §

VS.                                                 §            CIVIL ACTION NO. 6:18cv533

BRENDA HOGG, ET AL.                                 §

                                       ORDER OF DISMISSAL

        Plaintiff Michael Tyrone Thompson, an inmate confined in the Henderson County Jail,

proceeding pro se, filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. §

1983. The complaint was referred to United States Magistrate Judge John D. Love, who issued a Report

and Recommendation (Dkt. #11) concluding that the lawsuit should be dismissed for want of

prosecution and failure to obey an order. As of today, Mr. Thompson has not complied with the order.

The case should thus be dismissed for want of prosecution and failure to obey an order.

        The Report of the Magistrate Judge, which contains his proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and no

objections being raised by Mr. Thompson to the Report, the court is of the opinion that the findings

and conclusions of the Magistrate Judge are correct. It is therefore

        ORDERED that the complaint is DISMISSED without prejudice for want of prosecution and

failure to obey an order of the court. Fed. R. Civ. P. 41(b); Rule 41, Local Rules for the Eastern District

of Texas. All motions not previously ruled on are DENIED.

       SIGNED this the 5 day of February, 2019.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge
